Citation Nr: 1744016	
Decision Date: 09/26/17    Archive Date: 10/10/17

DOCKET NO.  13-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left eye disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file is now with the RO in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014; a transcript of the proceeding is of record.  In October 2014 and January 2015, the Board remanded the claim for additional development.  In July 2015, the Board denied the claim. 

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In January 2017, the Court set aside the July 2015 Board decision and remanded the claim for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Veteran was pursuing his appeal of the Board's July 2015 decision concerning the evaluation of his left eye disability, he also was pursuing several other claims with the VA Regional Office.  He has now perfected appeals of approximately 9 more issues, and has requested hearings before the Board by means of video conference with respect to these 9 issues.  One of these additional 9 issues concerns the Veteran's service connected headaches.  In its January 2017 Memorandum decision vacating the Board's July 2015 decision, the Court appears to question what symptoms may be associated with the Veteran's eye disability, versus the headache disability, or something else.  Clarifying this would help to address any collective impact as may be occurring due to the eye and headache disabilities, and in so doing provide a firmer foundation upon which to address an extra-schedular rating of the left eye disability, as raised by the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran/his representative and ask that they identify any additional relevant records of treatment they wish considered in connection with this appeal.  The identified records should be sought.  

2.  Schedule the Veteran for an examination by a person(s) with appropriate expertise to ascertain all the symptoms associated with the Veteran's service connected left eye disability, ("glaucoma, residual of left eye injury") including his visual acuity, and whether watery eyes and light sensitivity are associated with it.  Any indicated tests should be accomplished.

3.  Thereafter, the claim should be re-adjudicated.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).